Citation Nr: 1718873	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  The Veteran died in July 2011; the Appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified at a video conference at the RO in October 2016 before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

One of the listed causes of the Veteran's death was lung cancer, which is likely as not related to asbestos exposure during military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is granted. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that the Veteran's exposure to asbestosis during military service led to the development of lung cancer, which eventually led to his death.  She and his medical records indicate that he did not smoke. 

The law provides dependency and indemnity compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if manifested to a compensable degree, i.e., meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

In June 2011 the Veteran was initially seen for complaints of chest pain with dyspnea on exertion.  A chest X-ray revealed bilateral pleural effusion with underlying atelectasis and infiltrates.  CT scan revealed lung masses which were later identified as non-small cell cancer.  In July 2011, the Veteran died.  The death certificate indicated that the immediate cause of his death was due to acute and chronic respiratory failure due to pneumonia, due to lung cancer.  

The Veteran served on active service in Navy from June 1968 to April 1972.  He served on the naval ship, USS New, and is presumed to have been exposed to asbestos in service. 

In light of the Veteran's service and medical history, in February 2017, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in pulmonary disorders with regard to the claim for service connection for lung cancer.  Significantly, this specialist reviewed the Veteran's medical history and cited to biomedical manuscripts, concluding that it was as likely as not that the Veteran's lung adenocarcinoma was related to asbestos exposure during military service.  The Board finds this opinion is probative, as it contains detail and explanation, and is supported with medical and scientific studies.  Accordingly, service connection for the cause of the death is granted


ORDER

Service connection is granted for the cause of the Veteran's death.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


